
	
		II
		110th CONGRESS
		1st Session
		S. 2413
		IN THE SENATE OF THE UNITED STATES
		
			December 5, 2007
			Mr. Enzi (for himself
			 and Mrs. Feinstein) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide death and disability benefits
		  for aerial firefighters who work on a contract basis for a public agency and
		  suffer death or disability in the line of duty, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Aerial Firefighter Relief Act of
			 2007.
		2.FindingsCongress finds the following:
			(1)Pilots and crew members of aircraft used to
			 fight wildfires generally work on a contract basis with a State or Federal
			 agency and, as a result, are not eligible for death or disability benefits from
			 the State or Federal agency should they be killed or injured in the line of
			 duty.
			(2)Employer death benefits and life insurance
			 for aerial firefighters are expensive, and a family of an aerial firefighter
			 who dies in the line of duty has to cope not only with the loss of a loved one,
			 but also the additional financial loss of a wage earner.
			(3)It is vital that Congress continue to
			 encourage the recruitment and retention of skilled and experienced aerial
			 firefighters.
			3.Eligibility of aerial
			 firefighters for public safety officer death benefits
			(a)In
			 generalSection 1204(9)
			 of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796b(9)) is
			 amended—
				(1)in subparagraph (B), by striking
			 or at the end;
				(2)in subparagraph (C), by striking the period
			 at the end and inserting ; or; and
				(3)by adding at the end the following new
			 subparagraph:
					
						(D)an individual serving a public agency, or a
				contractor or subcontractor at any tier of a public agency, in an official
				capacity, with or without compensation, as a pilot or a crew member of an
				aircraft carrying out a firefighting mission on behalf of such public agency,
				if the injury involved occurs during the period beginning with the moment in
				which the aircraft first moves under its own power for the purpose of flight
				and ending with the moment in which the aircraft comes to rest after
				landing.
						.
				(b)ApplicabilityThe amendments made by subsection (a) shall
			 apply with respect to injuries occurring on or after September 29, 1976.
			
